INSTRUMENT OF AMENDMENT TO THE MDU RESOURCES GROUP, INC. 401(k) RETIREMENT PLAN The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated March1, 2011) (the “K-Plan”), is hereby further amended, effective July 1, 2011, unless otherwise indicated, as follows: 1. By replacing Section D-6A-2 Eligibility to Share in the Retirement Contribution of Supplement D-6A,Provisions Relating to the Retirement Contribution Feature, in its entirety, with the following: D-6A-2 Eligibility to Share in the Retirement Contribution.Participation in the Retirement Contribution for any Plan Year is limited to individuals who were active Participants in a Company Pension Plan as of December 31, 2009.Notwithstanding the foregoing, active Participants in the MDU Resources Group, Inc. Pension Plan for Collective Bargaining Unit Employees as of June 30, 2011, shall be eligible to participate in this Retirement Contribution Feature, effective July 1, 2011. In order to share in the allocation of the Retirement Contribution for any Plan Year, Eligible Employees must be compensated for 1,000 Hours of Service in that Plan Year; provided, however, that if the Participant’s failure to be compensated for 1,000 Hours of Service in the Plan Year is due to the Participant’s Disability, Death, or Retirement on or after attaining age 60 during such Plan Year, such Participant shall nevertheless be entitled to a Retirement Contribution for such Plan Year.Individuals who satisfy the preceding requirements for Retirement Contributions are referred to herein as “Supplement D-6A Participants.” Explanation: This amendment provides for Retirement Contributions to the K-Plan accounts of those Participants who were Participants in the MDU Resources Group, Inc. Pension Plan for Collective Bargaining Unit Employees due to freezing benefit accruals in such plan. 2. By replacing Section D-6A-3 Amount of Retirement Contribution of SupplementD-6A,Provisions Relating to the Retirement Contribution Feature, in its entirety, with the following: For each Plan Year, Supplement D-6A Participants eligible to participate in this feature on January 1, 2010 will be credited with the following static contribution based upon their age as of December 31, 2009, and Supplement D-6A Participants eligible to participate July 1, 2011, will be credited with the following static contribution based upon their age as of 1 June 30, 2011, and their eligible Compensation, excluding bonuses for the Plan Year (paid after initial effective date of the provision). Age as of December 31, 2009/ June 30, 2011 Retirement Contribution Percentage Less than 30 5.0% 30 but less than 35 7.0% 35 but less than 40 9.0% 40 but less than 45 10.5% 45 and over 11.5% Notwithstanding the foregoing, if the Retirement Contribution Percentage above for Participants who are Highly Compensated Employees is more than the amount permitted under Section 415 of the Code, the Participant’s Retirement Contributions shall be reduced to the extent necessary to comply with Section 415 of the Code. The Retirement Contribution Percentage above may also be reduced for Participants who are Highly Compensated Employees, as necessary, to pass nondiscrimination testing. Explanation: This amendment provides for Retirement Contributions to the K-Plan accounts of those Participants who were Participants in the MDU Resources Group, Inc. Pension Plan for Collective Bargaining Unit Employees due to freezing benefit accruals in such plan. IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the Plan, has caused this amendment to be duly executed by a member of the MDU Resources Group, Inc. Employee Benefits Committee (“EBC”) on this 30th day of June, 2011. MDU RESOURCES GROUP, INC. EMPLOYEE BENEFITS COMMITTEE By: /s/ Doran N. Schwartz Doran N. Schwartz, Chairman 2
